

115 HR 3849 IH: Extension of the Caribbean Basin Economic Recovery Act
U.S. House of Representatives
2017-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3849IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2017Ms. Sewell of Alabama (for herself, Mr. Curbelo of Florida, Ms. Bass, and Mrs. Love) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo extend certain provisions of the Caribbean Basin Economic Recovery Act until September 30, 2030,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Extension of the Caribbean Basin Economic Recovery Act. 2.Extension of the Caribbean Basin Economic Recovery Act Section 213 of the Caribbean Basin Economic Recovery Act (19 U.S.C. 2703) is amended as follows:
 (1)Extension for certain knit apparel articlesIn clause (iii) of subsection (b)(2)(A)— (A)in subclause (II)(cc), by striking September 30, 2020 and inserting September 30, 2030; and
 (B)in subclause (IV)(dd), by striking September 30, 2020 and inserting September 30, 2030. (2)Extension of limitation with respect to certain other apparel articlesIn clause (iv)(II) of such subsection, by striking 18 and inserting 28.
 (3)Extension of transition periodIn subsection (b)(5)(D)(i), by striking September 30, 2020 and inserting September 30, 2030. 